DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3, line 3 recites “a pressure side of one of the adjacent nozzle vanes” however claim 1, lines 10-11 previously recited “the pressure side of one of the adjacent nozzle vanes”. It is unclear if claim 3 is introducing an additional pressure side of a different “one of the adjacent nozzle vanes” or is referring to the previously introduced feature. For the purpose of examination, claim 3 will be treated as referring to the feature of claim 1.
	Claim 4, line 3 similarly recites “a pressure side of one of the adjacent nozzle vanes” which raises the same issue. Claim 4 will also be treated as referring to the feature of claim 1.
	Any and all claims rejected above under 35 USC 112(b), if rejected with art below under sections 35 USC 102 and/or 103, is/are rejected as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-7, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,167,485 to Starkweather in view of US 9,874,101 to Xu and in further view of US 10,018,060 to Helvaci.
In Reference to Claims 1 and 9
Starkweather teaches:
	A turbine nozzle for a gas turbine engine, comprising: 
a plurality of nozzle segments (10, 12) that are configured to be assembled into a full ring such that each one of the plurality of nozzle segments is adjacent to another one of the plurality of nozzle segments (column 4, lines 12-18), 
each one of the plurality of nozzle segments including an inner endwall segment (14), an outer endwall segment (16), and a nozzle vane (18, 20) that extends between the inner endwall segment and the outer endwall segment along an airflow path (working fluid path), each nozzle vane of the plurality of nozzle segments including a pressure side (not numbered, see annotated Figure 1 below) and an opposite suction side (not numbered, opposite side of vane from pressure side); 
a feather seal interface (joint between adjacent endwall segment ends having faces 29 and feather seal slots 30, see Figure 2) defined by inner endwall segments of adjacent ones of the plurality of nozzle segments, the feather seal interface defined along an area of reduced pressure drop (space above ends of adjacent endwall segments) through a pressure field defined between adjacent nozzle vanes of the plurality of nozzle segments; 
at least one cooling region (region near film cooling holes on the endwall segments, see Figure 1) defined through one of the inner endwall segments of the adjacent ones of the plurality of nozzle segments, the at least one cooling region defined proximate the feather seal interface (column 4, lines 57-62), and 
the at least one cooling region defined through the inner endwall segment of the adjacent ones of the plurality of nozzle segments proximate the feather seal interface, the at least one cooling region includes at least one film cooling hole (holes in endwall segments for cooling air 52, see Figure 1) defined between the feather seal interface and the suction side of the nozzle vane of the adjacent ones of the plurality of nozzle segments, spaced apart from the pressure side by the feather seal interface, and the at least one film cooling hole in fluid communication with a plenum (cooling air cavity within the nozzle vane) and the airflow path; and 
a feather seal (40) received within the feather seal interface that cooperates with the feather seal interface to reduce leakage through the plurality of nozzle segments (see column 3, line 59 through column 5, line 12 and Figures 1 and 2).

    PNG
    media_image1.png
    467
    953
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    382
    592
    media_image2.png
    Greyscale

Starkweather fails to teach:
	The area of reduced pressure drop is proximate the pressure side of one of the adjacent nozzle vanes such that the feather seal interface is defined proximate the pressure side and directly adjacent to a fillet defined at an interface between the pressure side and the inner endwall segment.
Xu teaches:
	A turbine nozzle (28) having a plurality of nozzle segments each having an endwall segment (132A, 132B) and a nozzle vane (130A, 130B), wherein an area of reduced pressure drop is proximate a pressure side of one of the adjacent nozzle vanes (see column 3, lines 33-62 and Figure 2A). The nozzle vane is offset from the center of the nozzle segment such that the pressure side is proximate the circumferential end of the endwall segment. The interface between the pressure side and the endwall segment is adjacent the area of reduced pressure drop.

    PNG
    media_image3.png
    408
    645
    media_image3.png
    Greyscale

Helvaci teaches:
	A turbine nozzle having a nozzle vane (31) with a pressure side and endwall segments (32), and a fillet (39) is defined at an interface between the pressure side and the endwall segment (see column 9, lines 34-42 and Figure 8). 

    PNG
    media_image4.png
    361
    518
    media_image4.png
    Greyscale

	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the turbine nozzle of Starkweather by relocating the nozzle vane to be proximate the circumferential end of the endwall segment and reshaping the endwall segment to have a curvature which corresponds with the pressure side curvature such that the area of reduced pressure drop is proximate the pressure side as taught by Xu as both references are directed to turbine nozzles having vanes and endwalls, and for the purpose of increasing the operational life of the nozzle by moving the edge of the endwall away from the suction side of the airfoil which has higher temperatures (see column 2, lines 40-46 of Xu), and
One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the turbine nozzle of Starkweather by adding a fillet to the interface between the pressure side and endwall segment as taught by Helvaci as both references are directed to nozzle vanes having airfoils and endwall segments, and for the purpose of reducing stress at the interface by having a curved surface.
In Reference to Claim 2#
Starkweather as modified by Xu and Helvaci teaches:
	The turbine nozzle of claim 1, wherein the feather seal interface is defined proximate the pressure side of the one of the adjacent nozzle vanes to follow a curvature of the pressure side. The modification in view of Xu relocated the nozzle vane to be proximate the circumferential end of the endwall segment, which is where the feather seal interface of Starkweather is located. Therefore, the feather seal interface would be defined proximate the pressure side of the adjacent nozzle vane and follow the curvature of the pressure side.
In Reference to Claim 3#
Starkweather as modified by Xu and Helvaci teaches:
	The turbine nozzle of claim 1, wherein a throat (narrowest space between adjacent nozzle vanes) is defined between the adjacent nozzle vanes, and the feather seal interface is defined so as to be offset from a midpoint of the throat toward the pressure side of one of the adjacent nozzle vanes. Due to the modification in view of Xu, the pressure side of one of the adjacent nozzle vanes is closer to the feather seal interface, and therefore the midpoint would be offset from the feather seal interface.
In Reference to Claims 4 and 11#
Starkweather as modified by Xu and Helvaci teaches:
	The turbine nozzles of claims 1 and 9, wherein a centerline is defined between the adjacent nozzle vanes of the plurality of nozzle segments, and the feather seal interface is defined so as to be at least partially offset from the centerline toward the pressure side of one of the adjacent nozzle vanes. The centerline between adjacent nozzle vanes would be along the midpoint (at the center) between the vanes. Due to the modification in view of Xu, the pressure side of one of the adjacent nozzle vanes is closer to the midpoint, and therefore the feather seal interface would be offset from the centerline.
In Reference to Claims 5 and 12#
Starkweather as modified by Xu and Helvaci teaches:
	The turbine nozzles of claims 1 ad 9, wherein the feather seal has a first seal end (upstream end) and an opposite second seal end (downstream end), with the first seal end offset from the second seal end relative to a seal longitudinal axis (imaginary line through center of the feather seal) that extends through the feather seal. Due to the modification in view of Xu, the feather seal would be curved to correspond with the curvature of the circumferential ends of the endwall segments. Figure 2A of Xu shows the upstream end (at the bottom of Figure 2A) is to the left of the downstream end (at the top of Figure 2A). Therefore the first seal end would be offset circumferentially with t respect to the second seal end. 
In Reference to Claim 6#
Starkweather as modified by Xu and Helvaci teaches:
	The turbine nozzle of claim 5, wherein the feather seal includes at least one curved portion between the first seal end and the second seal end. As explained with the rejection of claim 5, the feather seal would be curved to correspond with the curvature of the circumferential ends of the endwall segments (see Figure 2A of Xu).
In Reference to Claim 7#
Starkweather as modified by Xu and Helvaci teaches:
	The turbine nozzle of claim 1, wherein the feather seal interface includes an intersegmental gap (space between surfaces 29 of Starkweather, see Figure 2) defined between the endwall segments of the adjacent ones of the plurality of nozzle segments and a feather seal slot (30 of Starkweather) that intersects the intersegmental gap, with the feather seal received within the feather seal slot (see Figures 1 and 2 of Starkweather).
In Reference to Claim 10#
Starkweather as modified by Xu and Helvaci teaches:
	The turbine nozzle of claim 9, wherein the feather seal interface is defined proximate the pressure side of each of nozzle vane of the plurality of nozzle segments to follow a curvature of the pressure side, and the feather seal interface includes an intersegmental gap (space between surfaces 29 of Starkweather, see Figure 2) defined between the inner endwall segments of the adjacent ones of the plurality of nozzle segments and a feather seal slot (30 of Starkweather) that intersects the gap, with the feather seal received within the feather seal slot (see Figures 1 and 2 of Starkweather). 
The modification in view of Xu relocated the nozzle vane to be proximate the circumferential end of the endwall segment, which is where the feather seal interface of Starkweather is located. Therefore, the feather seal interface would be defined proximate the pressure side of the adjacent nozzle vane and follow the curvature of the pressure side.
In Reference to Claim 13#
Starkweather as modified by Xu and Helvaci teaches:
	The turbine nozzle of claim 9, further comprising a second feather seal interface (joint between adjacent endwall segment ends having faces 29 and feather seal slots 30, see Figure 2) defined by outer endwall segments of adjacent ones of the plurality of nozzle segments, the second feather seal interface defined proximate the pressure side of each nozzle vane of the plurality of nozzle segments; and 
a second feather seal (40 of Starkweather) received within the second feather seal interface that has a third seal end and an opposite fourth seal end, with the third seal end offset from the fourth seal end relative to a second seal longitudinal axis that extends through the second feather seal.
	Starkweather teaches the structure of the feather seal (and the feather seal interface) is the same at both the inner endwall segments and outer endwall segments (column 4, lines 19-26 of Starkweather). 
In Reference to Claim 14#
Starkweather as modified by Xu and Helvaci teaches:
	The turbine nozzle of claim 13, wherein a centerline is defined between adjacent nozzle vanes of the plurality of nozzle segments, the second feather seal interface is defined so as to be at least partially offset from the centerline toward the pressure side. 
	The centerline between adjacent nozzle vanes would be along the midpoint (at the center) between the vanes. Due to the modification in view of Xu, the pressure side of one of the adjacent nozzle vanes is closer to the midpoint, and therefore the second feather seal interface would be offset from the centerline toward the pressure side.
In Reference to Claim 15#
Starkweather as modified by Xu and Helvaci teaches:
	The turbine nozzle of claim 14, wherein the second feather seal interface includes a second gap (space between surfaces 29 of Starkweather, see Figure 2) defined between the outer endwall segments of the adjacent ones of the plurality of nozzle segments and a second feather seal slot (also 30 of Starkweather) that intersects the second gap, and the second feather seal is received within the second feather seal slot (see Figures 1 and 2 of Starkweather). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,167,485 to Starkweather as modified by US 9,874,101 to Xu and US 10,018,060 to Helvaci as applied to claim 7 above, and further in view of US 10,113,438 to Edwards.
In Reference to Claim 8
Starkweather as modified by Xu and Helvaci teaches:
	The turbine nozzle of claim 7, comprising the feather seal interface and feather seal slot.
Starkweather as modified by Xu and Helvaci fails to teach:
	The feather seal interface further comprises a lip that extends over at least the feather seal slot.
Edwards teaches:
	A turbine nozzle (400) having a plurality of nozzle segments (220) having a feather seal interface (joint having feather seal between nozzle segments 220) with a lip (not numbered, see annotated Figure 4 below) that extends over at least a feather seal slot (485) having a feather seal (480) (see column 7, lines 6-27 and Figure 4).

    PNG
    media_image5.png
    582
    671
    media_image5.png
    Greyscale

One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the turbine nozzle of Starkweather as modified by Xu and Helvaci by adding a lip to the feather seal interface as taught by Edwards as both references are directed to turbine nozzle segments, and for the purpose of improving the sealing against air flow leakage (column 4, lines 47-51 of Edwards).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,156,150 to Chlus teaches a turbine nozzle having a feather seal interface between adjacent nozzle segments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/Sabbir Hasan/Primary Examiner, Art Unit 3745